Citation Nr: 1614478	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  13-34 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a right knee disability to include arthritis and residuals of right total knee replacement.

2.  Entitlement to service connection for a left knee disability to include arthritis.


REPRESENTATION

Veteran represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1956 to June 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a special processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case presently resides with the RO in Honolulu, Hawaii.

This case was last before the Board in February 2014, at which time it was remanded for additional development.  Among the issues on appeal were entitlement to service connection for bilateral hearing loss and tinnitus.  In a June 2015 rating decision, the Appeals Management Center (AMC) granted service connection and assigned initial ratings for bilateral hearing loss and tinnitus.  Accordingly, the Veteran's service connection claims have been resolved in full and the issues of entitlement to service connection for bilateral hearing loss and tinnitus are therefore no longer before the Board. 

In his November 2013 VA Form 9 substantive appeal, the Veteran initially requested a Board hearing at a local VA office.  However, the Veteran subsequently withdrew his hearing request in a December 2013 statement.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2).


FINDINGS OF FACT

1.  The most probative evidence weighs against a finding that the Veteran's currently diagnosed right knee disability is related to any aspect of his military service.

2.  The most probative evidence weighs against a finding that the Veteran's currently diagnosed left knee disability is related to any aspect of his military service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A September 2010 letter to the Veteran providing notice on his bilateral knee claims was marked as returned as undeliverable.  The record also includes an October 2010 "VCAA Notice Acknowledgment" signed by the Veteran, referencing the September 2010 notice letter.  Thus is appears that the Veteran received notice.  Nevertheless, the claim was readjudicated in the November 2013 statement of the case, and again in the July 2015 supplemental statement of the case.  Thus, the Board finds the duty to notify has been met.

The Board finds the duty to assist has also been met.  The Veteran's claims file contains his service treatment records, military service records, as well as post-service medical treatment records, and statements from the Veteran.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.  

The Veteran was afforded a VA compensation examination in April 2015 for his knees which are adequate to adjudicate his respective claims.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

All relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

The Veteran claims that he developed disabilities of the knees as the result of military service.  Specifically, in a December 2014 statement from his representative, the Veteran stated that sometime during active duty service, he fell while manning naval guns aboard the U.S.S. Arnold J. Isbell.  He recalled injuring his knees in a fall aboard the ship while going to his gun mount at battle stations.

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

For chronic diseases listed in 38 C.F.R. § 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within one year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran's service treatment records are silent with regard to any complaints, treatment or diagnosis of any knee disorder during active duty service.  His May 1956 enlistment examination report notes normal clinical findings for the lower extremities, and no knee condition is noted upon entry onto active duty service.  In his May 1956 Report of Medical History, the Veteran denied having a history of swollen or painful joints.  He also denied ever having arthritis or rheumatism, a "trick" or locked knee, or a bone, joint or other deformity.  His June 1958 separation examination report also notes normal clinical findings for the lower extremities.

Post-service private treatment records include a July 2000 record detailing the Veteran's complaints of left knee pain, with a history of six weeks duration.  Additional rating decision records reflect that the Veteran began having right knee pain in July 2008 and was eventually diagnosed with severe bilateral knee tricompartmental osteoarthritis.  See August 2009 treatment record from C.K.N, M.D.  In August 2008, the Veteran referred to an "injury" on July 22, 2008.  In November 2008, the Veteran underwent an arthroscopic partial medial meniscectomy for the right knee.  In August 2009, the Veteran reported that his right knee pain began in July 2008.  In September 2009, he underwent right knee replacement surgery.

In April 2015, the Veteran was afforded a VA examination for his knees, where he reported the onset of his knee problems in 1957.  The Veteran stated that while training, he ran out of the gas chamber and fell onto both knees on the ground.  He had to be helped up.  He stated the bruises on his knees lasted a couple of weeks, and he was able to bear weight.  But he stated he was never treated for his knees.  The Veteran also stated that, later that same year, he was manning his station when he tripped over the bottom of a door and fell on both knees.  He stated his knees were hurt but not swollen, and he was able to finish his shift and complete duty.  Again, he was not treated for his knees at that time.  The Veteran stated that he experienced intermittent knee pain less than a year after discharge from active duty service but was never treated for his knees.  He saw a doctor for his knees during the 1980s and stated he was told he had arthritis in the knees.  

The VA examiner concluded it was less likely than not that the Veteran's bilateral knee disabilities were incurred in service.  In support of this opinion, the examiner stated that the Veteran was diagnosed with knee degenerative arthritis in 2008.  The Veteran reported sustaining at least two falls in service.  However, the medical evidence provided showed no evaluations while in service for knee complaints.  The Veteran's separation examination was also negative for knee complaints.  The VA examiner noted that an initial evaluation was noted in the Veteran's medical records in 2000 for knee pain.  The VA examiner stated it would be medically expected that had the Veteran suffered injuries in service that would have led to the current diagnosis of degenerative arthritis, such injuries would have precipitated some evaluations for knee symptoms either in service or soon after service.  However, the first medical records of knee pain were in 2000, more than 40 years after service.  Thus, the VA examiner stated it was more likely that his current symptoms are due to normal wear and tear of aging and his prior profession of carpentry.

The Board finds the April 2015 VA examiner's opinion is entitled to great probative weight.  This opinion was provided following examination of the Veteran and a review of the claims file.  The VA examiner considered the Veteran's lay history of in-service knee symptomatology and beliefs that his bilateral knee disabilities were the result of in-service falls.  The Board finds it significant that it was the examiner's medical determination that if the Veteran had suffered injuries in service severe enough to have led to the current diagnosis of degenerative arthritis, such injuries would have precipitated some evaluations for knee symptoms either in service or soon after service.  Thus, the opinion is not based on a lack of treatment in service; rather the examiner considered the relative severity, common symptomatology and usual treatment of an injury that could result in degenerative arthritis.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Kahana v. Shinseki, 24 Vet. App. 428 (2011). As a result, the examiner was able to fully address the salient question as to the origin of the Veteran's current bilateral knee condition and its relationship to military service.  The examiner provided a thorough rationale for the conclusion reached based on the record and the examination findings.  Monzingo v. Shinseki, 26 Vet. App. 97 (2012).  

There is no medical opinion to the contrary in the record concerning the etiology of the Veteran's bilateral knee conditions.

The Board finds that service connection for the Veteran's bilateral knee disabilities are not warranted on either a direct or presumptive basis.  The preponderance of the evidence weighs against a finding that the Veteran's current knee conditions arose during active service.  There is also no evidence revealing arthritis of the knees during the one-year presumptive period following his discharge from active duty.  

Since degenerative arthritis is a chronic condition, a nexus to service may be shown by chronicity at the time or continuity of symptomatology.  38 C.F.R. § 3.303.  However, the Veteran's service treatment records do not establish a combination of manifestations sufficient to identify the disease entity of arthritis.  There is no diagnosis of arthritis during service.  In addition, the probative evidence of record does not establish continuity of symptomatology for degenerative arthritis in lieu of medical nexus.  

The Board has not overlooked statements from the Veteran concerning his knee problems.  The Board acknowledges the Veteran's belief that his current bilateral knee condition is related to his military service.  Lay persons are competent to provide opinions on some medical issues.  Kahana, 24 Vet. App. at 428.  However, the disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The Board also notes that treatment records detailing knee complaints from July 2000 include the Veteran's own report of fairly recent onset of knee pain.  In July 2000, he reported a six week history of left knee pain.  In August 2008, he specifically cited a July 2008 "injury."  None of those records include his report of the falls and injuries in service.  Given the inconsistency in his reports, the Veteran's statements are afforded little probative weight.

In sum, the Board finds that the preponderance of the evidence is against the Veteran's claims seeking service connection for bilateral knee disabilities.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a left knee disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


